Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“heat exchanger unit” (i.e. a unit for heat exchange) in claims 11, 12, and 13.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the first process fluid flowing through the plurality of heat exchange coils in parallel” (lines 7-8) renders the claim indefinite.  Since claim 1 previously set forth “the working fluid flowing through the plurality of heat exchange coils” (claim 1, lines 6-7) it is unclear how both the “first process fluid” and the “working fluid flowing” flow through the “heat exchange coils”.
Regarding claim 5, the recitation “the reversible valve” (line 2) lacks antecedent basis.
Regarding claim 6, the recitation “the two or more branches converging back into the reversible main flow path” (emphasis added) (lines 2-3) renders the claim indefinite.  Since claim 5 previously set forth “the reversible main flow path including two or more branches” (emphasis added) (lines 3-4).  It is unclear if the “reversible main flow path” includes the “two or more branches” or if the “reversible main flow path” does not include the “two or more branches”.

Regarding claim 11, the recitation “the first heat exchanger unit” (lines 1-2) lacks antecedent basis.
Regarding claim 12, the recitation “the first heat exchanger unit” (lines 1-2) lacks antecedent basis.
Regarding claim 13, the recitation “the first heat exchanger unit” (lines 1-2) lacks antecedent basis.
Regarding claim 14, the recitation “the working fluid and the first process fluid in the first heat exchange coil” (lines 2-3).  Since claim 1 previously set forth “the working fluid flowing through the plurality of heat exchange coils” (claim 1, lines 6-7) it is unclear how both the “first process fluid” and the “working fluid flowing” flow through the “heat exchange coils”
Further regarding claim 14, the recitation “a compressor” (line 11) renders the claim indefinite.  It is unclear if “a compressor” (claim 14, line 11) is the same as “” (claim 14, line 3).
Further regarding claim 14, the recitation “a process fluid flowing through the heat exchange coils of the first heat exchanger in parallel” (lines 6-8) renders the claim indefinite.  Since claim 1 previously set forth “the working fluid through a first heat exchanger” (claim 1, line 4) it is unclear how both the “first process fluid” and the “working fluid flowing” flow through the “first heat exchanger”.
Regarding claim 15, the recitations “the first process fluid” (line 2) and “the second process fluid” (line 3) lack antecedent basis.
Claims 2-4, 7-10 and 16 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fredj et al. (US 2001/0037873), and further in view of Durrani et al. (US 2016/0265819) and Lin et al. (US 2015/0267966).
Regarding claim 1, Fredj et al. (Figures 7-8) discloses a heat transfer circuit operable in at least a first mode (Figure 8) and a second mode (Figure 7), the heat transfer circuit comprising:
A compressor (101) to compress a working fluid (Paragraphs 39-40).  However, Fredj et al. does not teach or disclose an expander.
Durrani et al. teaches a heat transfer circuit operable in at least a first mode (Figure 5) and a second mode (Figure 6a), the heat transfer circuit comprising: a compressor (2) to compress a working fluid and an expander (7) to expand the working fluid.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat transfer circuit as disclosed by Fredj et al. with an expander as taught by Durrani et al. to improve heat transfer efficiency of a heat transfer circuit by increasing an amount of thermal energy capable of being transferred to/from a process fluid in thermal contact with the heat transfer circuit.

While Fredj et al. discloses the working fluid and the process fluid as flowing through the first heat exchanger in a cross-flow arrangement (Figures 7-8), Fredj et al. does not teach or disclose the process fluid flowing through the first heat exchanger in parallel.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the process fluid flows through the heat exchanger in parallel (Paragraph 4: Lin et al. acknowledges the working fluid and the process fluid as flowing through the heat exchanger either in cross-flow or parallel flow, parallel flow including co-current and counter-current flow).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchangers of the first heat exchanger as disclosed by Fredj et al. to accommodate parallel flow as taught by Lin et al. to provide a more uniform temperature gradient across a heat exchanger by minimizing an occurrence of cold/hot corners.  Selection from among a limited, identified number of solutions (in this case, heat exchangers accommodating parallel, counter, or cross-flow) has been held to be obvious, see KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).

A reversing valve (106) configured to change a flow direction of the working fluid through the first heat exchanger (Figures 7-8); and
A plurality of valves (107, 108, 109) configured to direct the working fluid through the plurality of heat exchangers of the first heat exchanger based on the flow direction of the working fluid through the first heat exchanger (Figures 7-8),
Where the working fluid flows through the plurality of heat exchangers in series when the flow direction is a first direction (Figure 8 and Paragraph 40), and where the working fluid flows through the plurality of heat exchangers in parallel when the flow direction is a second direction (Figure 7 and Paragraph 39).
Further, while Fredj et al. discloses the first heat exchanger as including a plurality of heat exchangers (i.e. 103, 104), Fredj et al. does not explicitly teach or disclose the first heat exchanger as including a plurality of heat exchanger coils.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the heat exchanger includes a heat exchanger coil (Paragraph 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the plurality of heat exchangers as disclosed by Fredj et al. in the form of heat exchanger coils as taught by Lin et al. to improve heat transfer efficiency of a heat transfer circuit by increasing a surface area of a heat exchanger configured to carry out heat exchange.
Regarding claim 2, Fredj et al. discloses a heat transfer circuit as discussed above, where the first mode is a cooling mode in which the first heat exchanger operates as a condenser that heats the first process fluid with the working fluid (Figure 8 and Paragraph 40), and where the second mode is a heat pump mode in which the first heat exchanger operates as an evaporator that cools the second process fluid with the working fluid (Figure 7 and Paragraph 39).
Regarding claim 3, Fredj et al. discloses a heat transfer circuit, where the plurality of valves includes a valve (e.g. 108) blocking the working fluid in the first mode and allowing working fluid to pass through in the second mode (Figures 7-8).
Regarding claim 4, Fredj et al. discloses a heat transfer circuit, where the valve (e.g. 109) blocks the working fluid in the first mode to prevent the working fluid from bypassing at least one of the plurality of heat exchangers (Figures 7-8).
Regarding claim 5, Fredj et al. discloses a heat transfer circuit, further comprising: a reversible main flow path (Annotated Figure 8) for the working fluid that extends from the reversible valve through the first heat exchanger, and the second heat exchanger, where the reversible main flow path including two or more branches that direct the working fluid through the plurality of heat exchangers (Annotated Figure 8).  However, Fredj et al. does not teach or disclose an expander.
Durrani et al. teaches a heat transfer circuit operable in at least a first mode (Figure 5) and a second mode (Figure 6a), the heat transfer circuit comprising: a compressor (2) to compress a working fluid and an expander (7) to expand the working fluid.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat transfer circuit as disclosed by Fredj et 

    PNG
    media_image1.png
    410
    543
    media_image1.png
    Greyscale

Regarding claim 6, Fredj et al. discloses a heat transfer circuit where the reversible main flow path splits into the two or more branches between the reversible valve and the first heat exchanger (Figure 7, see also Annotated Figure 8), and where the two or more branches converging back into the reversible main flow path between the first heat exchanger and the main flow path (Figure 7, see also Annotated Figure 8).  However, Fredj et al. does not teach or disclose an expander.
Durrani et al. teaches a heat transfer circuit operable in at least a first mode (Figure 5) and a second mode (Figure 6a), the heat transfer circuit comprising: a compressor (2) to compress a working fluid and an expander (7) to expand the working fluid.  As a result it would have been obvious to one having ordinary skill in the art at the 
Regarding claim 7, Fredj et al. discloses a heat transfer circuit as discussed above, where the two or more branches include a first branch and a second branch (Annotated Figure 8), the plurality of heat exchangers including a first heat exchanger (104) that fluidly connects the first branch and the second branch (Annotated Figure 8: The First heat exchanger is fluidically connected to the first and second branches).
Regarding claim 8, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of valves including a first valve (107) and a second valve (109), and the two or more branches include a first branch including the first valve (Annotated Figure 8) and a second branch including the second valve (Annotated Figure 8).
Regarding claim 9, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of heat exchangers includes a first heat exchanger (104), and the two or more branches include a first branch that includes the first heat exchanger (Annotated Figure 8).
Regarding claim 10, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of valves includes two or more check valves (108, 109).
Regarding claim 11, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of heat exchangers of the first heat exchanger unit includes a 
Regarding claim 12, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of heat exchangers of the first heat exchanger unit includes a first heat exchanger (103), a flow direction of the working fluid through the first heat exchanger is same in the first mode and the second mode (Figures 7-8).
Regarding claim 13, Fredj et al. discloses a heat transfer circuit as discussed above, where the plurality of heat exchangers of the first heat exchanger unit includes a first heat exchanger (103),
While Fredj et al. discloses the working fluid and the process fluid as flowing through the first heat exchanger in a cross-flow arrangement (Figures 7-8), Fredj et al. does not teach or disclose the process fluid flowing through the first heat exchanger in parallel.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the process fluid flows through the heat exchanger in parallel (Paragraph 4: Lin et al. acknowledges the working fluid and the process fluid as flowing through the heat exchanger either in cross-flow or parallel flow, parallel flow including co-current and counter-current flow).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchangers of the first heat exchanger as disclosed by Fredj et al. to accommodate parallel flow as taught by Lin et al. to provide a more uniform temperature gradient across a heat exchanger by minimizing an occurrence of cold/hot corners.  Selection from among a limited, identified KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Fredj et al. (Figures 7-8) discloses a method of operating a heat transfer circuit, comprising:
Operating in a first mode (Figure 8) by compressing a working fluid in a compressor (101),
Directing the working fluid through a first heat exchanger (103, 104), an expander, and a second heat exchanger (102) in a first direction (Figure 8), the first heat exchanger including a plurality of heat exchangers (i.e. 103, 104), a process fluid flowing through the heat exchangers of the first heat exchanger (Figure 8), where directing the working fluid through the first heat exchanger in the first direction includes directing the working fluid through the plurality of heat exchangers of the heat exchanger in series (Figure 8), and
Operating in a second mode (Figure 7) by compressing the working fluid in a compressor (i.e. 101), and
Directing the working fluid through the first heat exchanger (i.e. 103, 104), the expander, and the second heat exchanger (i.e. 102) in a second direction (Figure 7), where directing the working fluid through the first heat exchanger in the second direction includes directing the working fluid through the plurality of heat exchangers of the heat exchanger (Figure 7).
However, Fredj et al. does not teach or disclose an expander.

Further, While Fredj et al. discloses the working fluid and the process fluid as flowing through the first heat exchanger in a cross-flow arrangement (Figures 7-8), Fredj et al. does not teach or disclose the process fluid flowing through the first heat exchanger in parallel.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the process fluid flows through the heat exchanger in parallel (Paragraph 4: Lin et al. acknowledges the working fluid and the process fluid as flowing through the heat exchanger either in cross-flow or parallel flow, parallel flow including co-current and counter-current flow).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchangers of the first heat exchanger as disclosed by Fredj et al. to accommodate parallel flow as taught by Lin et al. to provide a more uniform temperature gradient across a heat exchanger by minimizing an occurrence of cold/hot corners.  Selection from among a limited, identified number of solutions (in this case, heat exchangers accommodating parallel, counter, or KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Further, while Fredj et al. discloses the first heat exchanger as including a plurality of heat exchangers (i.e. 103, 104), Fredj et al. does not explicitly teach or disclose the first heat exchanger as including a plurality of heat exchanger coils.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the heat exchanger includes a heat exchanger coil (Paragraph 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the plurality of heat exchangers as disclosed by Fredj et al. in the form of heat exchanger coils as taught by Lin et al. to improve heat transfer efficiency of a heat transfer circuit by increasing a surface area of a heat exchanger configured to carry out heat exchange.
Regarding claim 15, Fredj et al. discloses a method of operating a heat transfer circuit as discussed above,
Where the first mode (i.e. Figure 8) is a cooling mode that includes heating a first process fluid (Figures 7-8: An airflow passing through 103, 104) in the first heat exchanger with the working fluid (Paragraph 40) and cooling a second process fluid (Figures 7-8: An airflow passing through 102) in the second heat exchanger with the working fluid (Paragraph 40), and
Where the second mode (i.e. Figure 7) is a heat pump mode that includes cooling the first process fluid in the first heat exchanger with the working fluid 
Regarding claim 16, Fredj et al. discloses a method of operating a heat transfer circuit as discussed above,
Where operating in the first mode (i.e. Figure 8) includes positioning a reversing valve in a first position (Figure 8), the first position directing the working fluid after being compressed in the compressor in the first direction through the first direction through the first heat exchanger and a second heat exchanger (Figure 8), and
Where operating in the second mode (i.e. Figure 7) includes positioning the reversing valve in a second position (Figure 7), the second position directing the working fluid after being compressed in the compressor in the second direction through the first heat exchanger and a second heat exchanger (Figure 7).  However, Fredj et al. does not teach or disclose an expander.
Durrani et al. teaches a heat transfer circuit operable in at least a first mode (Figure 5) and a second mode (Figure 6a), the heat transfer circuit comprising: a compressor (2) to compress a working fluid and an expander (7) to expand the working fluid.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat transfer circuit as disclosed by Fredj et al. with an expander as taught by Durrani et al. to improve heat transfer efficiency of a heat transfer circuit by increasing an amount of thermal energy capable of being transferred to/from a process fluid in thermal contact with the heat transfer circuit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,741,171 discloses a heat transfer circuit.
US 2012/0048530 discloses a heat transfer circuit.
US 4,644,758 discloses a heat transfer circuit.
US 2011/0186275 discloses heat exchanger fluid routing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON N THOMPSON/Examiner, Art Unit 3763      
     /FRANTZ F JULES/     Supervisory Patent Examiner, Art Unit 3763